Citation Nr: 1603660	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-18 767	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of whether the character of the Veteran's discharge for his period of active duty from June 25, 1966 to August 25, 1969 constitutes a bar to his receipt of Department of Veterans Affairs (VA) benefits for that period.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 25, 1962 to June 24, 1966 and from June 25, 1966 to August 25, 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision and a March 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the San Diego, California RO.  In November 2015, a videoconference hearing was held before the undersigned, and a transcript of the hearing is in the record.

The issue of service connection for a heart disability has been raised by the record (in a January 2010 written statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

Character of Discharge

In a September 2010 written statement, the Veteran expressed disagreement with the AOJ's March 2010 administrative decision, which had affirmed a prior May 1970 administrative decision in finding that the character of his discharge for his period of active duty from June 25, 1966 to August 25, 1969 constitutes a bar to his receipt of VA benefits for that period.  The AOJ has not issued a statement of the case (SOC) addressing this issue, as required, and the Board must remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  [The SOC issued in May 2011 adjudicated only the issue of service connection for PTSD.]  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Service Connection for PTSD

The Veteran contends that his PTSD is the result of stressor events that occurred during his period of active duty from June 25, 1966 to August 25, 1969.  As such, the claim for service connection for PTSD is inextricably intertwined with the character of discharge claim being remanded, and appellate consideration of the PTSD service connection claim must be deferred pending resolution of the character of discharge claim being remanded.

Accordingly, the case is REMANDED for the following:

1.  The AOJ must issue a SOC addressing the issue of whether new and material evidence has been received to reopen a claim of whether the character of the Veteran's discharge for his period of active duty from June 25, 1966 to August 25, 1969 constitutes a bar to his receipt of VA benefits for that period, and advise the Veteran and his representative of the period of time afforded for submission of a substantive appeal.  [If a timely substantive appeal is received, such issue should be returned to the Board.]

2.  The AOJ should then review the record and readjudicate the claim on appeal for service connection for PTSD (after any further development indicated and in light of the determination made on the character of discharge issue).  If the PTSD service connection claim remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

